Citation Nr: 1745919	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for recurrent sinusitis.

2.  Entitlement to service connection for degenerative joint disease of the right shoulder. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 and from January 1975 to April 1979 with subsequent periods of service in the West Virginia National Guard.   He is the recipient of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2013 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

In January 2017, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The Veteran's service connection claim for the right shoulder was not addressed in the last supplemental statement of the case, dated in May 2017.  Pertinent to this claim, the January 2017 remand ordered that additional private treatment records should be obtained, if available.  The additional evidence was received in May 2017 accompanied by a waiver of RO review.  These treatment notes, to the extent they are relevant to the right shoulder, are the only new evidence received since the January 2017 remand.  Therefore, the Board determines that the lack of adjudication of the Veteran's service connection claim for a right shoulder disability in the May 2017 supplemental statement of the case does not prejudice the Veteran.    

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Recurrent sinusitis is manifested by two non-incapacitating episodes of sinusitis per year with headaches, tenderness of the affected sinuses, and purulent discharge. 

2.  Degenerative joint disease of the right shoulder was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service.

3.  The Veteran is not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for recurrent sinusitis have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 4.3, 4.25, 4.97, Diagnostic Code 6513 (2017). 

2.  The criteria for service connection for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained, but the Social Security Administration (SSA) replied that the records associated with the grant of those benefits had been destroyed.  The Veteran was also provided with the necessary VA examinations.  

Accordingly, the Board will address the merits of the claims.

II. General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

The Veteran's service-connected recurrent sinusitis is evaluated as 0 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  The General Rating Formula for Sinusitis provides a noncompensable rating when sinusitis is detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician. 

The May 2013 VA examiner documented two non-incapacitating episodes of sinusitis in the previous 12 months with headaches, pain and tenderness of the affected sinus, and purulent discharge and crusting.  The Veteran had not experienced any incapacitating episodes in the previous year.  

At the May 2017 VA examination, the Veteran reported having trouble with his sinuses all the time and using a nasal spray every day.  He indicated that he experiences tenderness of the maxillary sinuses almost constantly and purulent nasal discharge several times per week.  The examiner also documented headaches.  The examiner noted non-incapacitating episodes of sinusitis twice in the last 12 month and indicated that there had been no incapacitating episodes of sinusitis.   

Treatment notes do not reflect manifestations different or more severe than those recorded at the VA examinations.  Accordingly, the Board determines that a compensable rating for the Veteran's service-connected recurrent sinusitis is not warranted at any time during the appeal period.  A compensable rating requires at least three non-incapacitating episodes per year, and the Veteran has consistently reported two such episodes.  Moreover, the Veteran has spoken to treatment he receives for his sinusitis, including a daily nasal spray and treatment for sinus infections, with his attorney arguing at his July 2016 hearing that the Veteran's private treatment records reveal that he has six or more non-incapacitating episodes of sinusitis per year.  However, that assertion is not supported by the medical evidence of record.  The Veteran also did not make the same or similar assertion at either VA examination.  At the May 2017 VA examination, the Veteran reported constant symptoms, but this statement is not consistent with treatment evidence or the number of non-incapacitating episodes reported.  Consequently, the Board determines that the manifestations of the Veteran's recurrent sinusitis do not more closely approximate the criteria for a compensable rating for the disability.  Therefore, the claim of entitlement to a compensable initial rating for sinusitis is denied.  

III. Service Connection

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. 
 § 101(24); § 38 C.F.R. § 3.6. Active duty is full time duty in the Armed Forces other than ACDUTRA. Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The statutory presumptions for service connection do not apply to periods of ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).     

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

The Veteran claims to have a disability of the right shoulder as a result of a football injury during his military service.  Service treatment records reveal that the Veteran was treated for a right shoulder injury sustained while playing football in August 1977. 

Post-service treatment notes and VA examination show that the Veteran has a diagnosis of degenerative joint disease of the right shoulder.  However, the competent and probative evidence does not establish that these disabilities are a result of the Veteran's military service.  

The Veteran's degenerative joint disease of the right shoulder was not diagnosed within one year of his discharge from service in April 1979.  In addition, the evidence does not support the claim of entitlement to service connection on a direct basis.  The Veteran was afforded a VA examination in August 2012.  The examiner opined that it is less likely than not that the Veteran's current right shoulder disability was incurred or caused by the in-service injury.  The examiner stated that the Veteran has osteoarthritis of many joints, including both shoulders with symptoms worse on the right.  The examiner further noted that the Veteran is right-handed and that he worked many years as a mechanic on large diesel trucks which would have contributed to the osteoarthritis.  The examiner concluded that the Veteran was seen for an acute injury of his right shoulder while in military service, but there is no evidence that the acute injury caused a chronic shoulder problem.

There is no contradictory opinion of record.  At his July 2016 hearing, the Veteran and his attorney asserted that there was a nexus opinion from the Veteran's shoulder surgeon, Dr. JG, in recently submitted medical records.  The date of the letter was stated with certainty to be June 11, 2015.  A review of the record reveals the operation report and test results associated with Dr. JG's treatment, but there is no nexus opinion by Dr. JG of record, or in fact, any treatment record or other document associated with the Veteran's right shoulder that is dated in June 2015.  One of the purposes of the January 2017 remand was to advise the Veteran that the nexus opinion was not associated with the claims file and to provide him with the opportunity to submit or authorize release of records for Dr. JG.  A letter was sent in March 2017 that specifically requested that the Veteran provide the records of Dr. JG.  However, while the Veteran, through his attorney, provided additional treatment notes, including treatment notes that were duplicative of medical records already in the file, there were no documents from Dr. JG included in the submission.  Consequently, despite notifying the Veteran that the described June 2015 opinion is not in the claims file and providing opportunity to re-submit the opinion, there is no positive nexus opinion of record. 

Absent this nexus opinion, the only evidence in favor of the Veteran's claim for service connection for the right shoulder is his own statements.  While the Veteran is competent to speak to his in-service injury and symptoms of his disability, as demonstrated by the August 2012 VA opinion, this is a complex medical question that requires specialized technical knowledge.  Therefore, the Board concludes that a preponderance of the competent and probative evidence is against the Veteran's claim.  Accordingly, the claim of entitlement to service connection for right shoulder degenerative joint disease is denied. 

IV. TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

The Veteran is service-connected for tinnitus, evaluated as 10 percent disabling and recurrent sinusitis and allergic rhinitis, each evaluated noncompensably.  Therefore, he does not meet the threshold criteria for TDIU.  Moreover, the evidence does not establish that the Veteran is unemployable due to his service-connected disabilities.  Information received from SSA shows that he was found to be disabled due to his osteoarthrosis and peripheral vascular disease.  In light of the above, the Board determines that the Veteran is not unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.    








ORDER

The appeal of the issues of entitlement to a compensable initial rating for recurrent sinusitis is denied.

Entitlement to service connection for degenerative joint disease of the right shoulder is denied.

Entitlement to TDIU is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


